[Cite as State v. Norris, 2020-Ohio-1221.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      JUDGES:
                                                   Hon. John W. Wise, P.J.
        Plaintiff-Appellee                         Hon. Patricia A. Delaney, J.
                                                   Hon. Craig R. Baldwin, J.
-vs-
                                                   Case No. CT2019-0083
CORY A. NORRIS

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Criminal Appeal from the Court of Common
                                                Pleas, Case No. CR2018-0214


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        March 27, 2020



APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant

D. MICHAEL HADDOX                               CORY A. NORRIS, PRO SE
PROSECUTING ATTORNEY                            SOUTHEASTERN CORR. INSTITUTION
TAYLOR P. BENNINGTON                            5900 B.I.S. Road
ASSISTANT PROSECUTOR                            Lancaster, Ohio 43130
27 North Fifth Street, P. O. Box 189
Zanesville, Ohio 43701
Muskingum County, Case No. CT2019-0083                                                     2


Wise, P.J.

         {¶1}   Defendant-Appellant Cory A. Norris appeals the October 31, 2019, decision

of the Muskingum County Court of Common Pleas denying his motion to return seized

currency.

         {¶2}   Plaintiff-Appellee is the State of Ohio.

         {¶3}   Preliminarily, we note this case is before this Court on the accelerated

calendar which is governed by App.R. 11.1. Subsection (E), determination and judgment

on appeal, provides in pertinent part: “The appeal will be determined as provided by

App.R. 11.1. It shall be sufficient compliance with App.R. 12(A) for the statement of the

reason for the court's decision as to each error to be in brief and conclusionary form.”

         {¶4}   One of the important purposes of the accelerated calendar is to enable an

appellate court to render a brief and conclusory decision more quickly than in a case on

the regular calendar where the briefs, facts, and legal issues are more complicated.

Crawford v. Eastland Shopping Mall Assn., 11 Ohio App. 3d 158, 463 N.E.2d 655 (10th

Dist. 1983).

         {¶5}   This appeal shall be considered in accordance with the aforementioned

rules.

                             STATEMENT OF THE FACTS AND CASE

         {¶6}   The relevant facts and procedural history are as follows:

         {¶7}   On September 24, 2018, Appellant Corey Norris entered a plea of guilty to

one count of Having Weapons While Under Disability, one count of Carrying a Concealed

Weapon, and one count of Improper Handling of a Firearm in a Vehicle.

         {¶8}   The trial court sentenced Appellant to eighteen (18) months in prison.
Muskingum County, Case No. CT2019-0083                                                 3


      {¶9}   On January 2, 2019, Appellant filed a Motion for Return of Monies Taken at

the Time of Arrest.

      {¶10} On January 15, 2019, the State filed a Response to Appellant’s motion.

      {¶11} By Judgment Entry filed January 23, 2019, the trial court denied Appellant’s

motion.

      {¶12} On March 27, 2019, Appellant filed a Motion for Reconsideration.

      {¶13} By Judgment Entry filed March 29, 2019, the trial court denied Appellant’s

Motion for Reconsideration.

      {¶14} On April 22, 2019, Appellant filed a Notice of Appeal with this Court.

(Muskingum County Case No. CT2019-0031).

      {¶15} On June 20, 2019, Appellant filed a motion to withdraw his appeal.

      {¶16} By Judgment Entry filed July 8, 2019, Appellant’s voluntary dismissal was

granted.

      {¶17} On October 17, 2019, Appellant filed a Motion for Return of Seized

Currency.

      {¶18} On October 30, 2019, the State filed its Response to Appellant’s motion.

      {¶19} By Judgment Entry filed October 31, 2019, the trial court denied Appellant’s

Motion for Return of Seized Currency.

      {¶20} Appellant now appeals, raising the following assignment of error for review:

                              ASSIGNMENT OF ERROR

      {¶21} “I. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN

DENYING APPELLANT’S RETURN OF CURRENCY. “
Muskingum County, Case No. CT2019-0083                                                  4


                                               I.

      {¶22} In his sole assignment of error, Appellant argues the trial court erred in

denying his motion for the return of seized currency. We disagree.

      {¶23} In the instant case, Appellant claims that monies obtained from his

residence during his arrest were wrongfully seized and should be returned to him.

      {¶24} Upon review of the record, it appears that the funds were collected by the

Zanesville Police Department after they were called to Appellant’s residence for a

domestic dispute. Upon arrival, after determining that the victim and her children were

safe, the victim gave the officers permission to enter the premises. Once inside, the

officers located Appellant, who had outstanding felony and misdemeanor warrants,

handcuffed him and searched him for weapons and contraband. The search of his person

revealed a bag of marijuana and $1,941.00 in cash. Appellant was transported to the

Zanesville City Jail, where he was served with the warrants and cited for drug abuse for

the possession of marijuana. The victim stated that the domestic dispute was only a verbal

argument and did not choose to pursue charges.

      {¶25} As a result of the charges brought in the Zanesville Municipal Court, the

police department determined that the confiscated funds were abandoned property and

the money was surrendered to the collecting law enforcement agency. This determination

was made after Appellant denied that the money belonged to him, claiming that it

belonged to the victim. The victim, however, on at least three occasions denied ownership

of the money.

      {¶26} The case sub judice is unrelated to the Zanesville Municipal Court case,

which resulted in the seizure of the funds by the Zanesville Police Department. Further,
Muskingum County, Case No. CT2019-0083                                                     5


the Zanesville Municipal Court has jurisdiction over the Zanesville Police Department,

which is the agency that seized the money in relation to said case. We therefore find that

the trial court did not err in denying Appellant’s request, as it was without jurisdiction to

do so.

         {¶27} Appellant's sole assignment of error is overruled.

         {¶28} Accordingly, the judgment of the Court of Common Pleas, Muskingum

County, Ohio, is affirmed.


By: Wise, P.J.

Delaney, J., and

Baldwin, J., concur.